DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on 12/21/2021 is acknowledged.  The traversal is on the ground(s) that the inventions are sufficiently related.  This is not found persuasive because this is not the standard by which restrictions are made. As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention or group of inventions only, requiring unity of invention. In the instant case, as clearly pointed out in the Restriction requirement of 10/29/2021, the groups of inventions I-IV lack unity of invention for at least the reasons presented. Accordingly, as unity of invention is lacking, restriction between the claimed inventions is proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiba (WO 2011105098) in view of Kanaoka et al. (WO 2012023325, hereinafter ‘Kanaoka’)
Regarding claim 1, Yoshiba discloses a threading insert 1 comprising a top surface 2, an opposite bottom surface and a side surface connecting the top surface and the bottom surface. The insert also comprises a first tooth R1, the first tooth including a first cutting edge, the first cutting edge having a first top cutting edge 5 connecting a first leading cutting edge 6 (the edge 6 of tooth R1 to the right of tooth R1 in Fig. 1) and a first trailing edge 6 (the edge 6 of tooth R1 to the left of tooth R1 in Fig. 1). The first cutting edge has an edge roundness when seen in a cross section in a plane perpendicular to the first cutting edge (see e.g. Figs. 4 & 7). Yoshiba does not disclose this edge roundness varying along the first cutting edge.
Kanaoka discloses a similar cutting insert, wherein the cutting edge of the insert has an edge roundness, the size thereof varying along the entire cutting edge (see e.g. cross-sections A, B and C in Figs. 2-3c). It would have been obvious to one having ordinary skill in the art at the time of filing to modify the threading insert of Yoshiba by providing the first cutting edge with a variable edge roundness to allow the insert to cut while appropriately releasing cuttings, even in the event of a change in depth of the cut, as taught by Kanaoka (Abstract).
Regarding claim 2, Yoshiba discloses the edge roundness being in the form of a circular or oval arch, and the size of the edge roundness being in the range of 5 to 100 µm (the radius of curvature of the round honing being in the range of 0.02 mm to 0.5 mm as disclosed in Paragraph 10 of the translation of the description of the invention).
Regarding claims 3-5, the modified threading insert of Yoshiba in view of Kanaoka discloses a varying edge roundness as claimed, but does not disclose the 
However, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the first top edge with a greater edge roundness than the roundness of the first trailing edge, particularly optimizing these roundness values to be 25 – 80 µm and 10 – 40 µm respectively, and the first top cutting edge roundness being at least 5 µm greater than the edge roundness of the first trailing edge, in order to provide the best chip-releasing properties of the cutting edge, as taught by Kanaoka, depending on the feeds/cutting depths being employed.
Similarly, it would have been obvious to one having ordinary skill in the art at the time of filing to form the edge roundness of the first leading cutting edge as greater than the edge roundness of the first trailing cutting edge in order to provide the best chip-releasing properties of the cutting edge, as taught by Kanaoka, depending on the feeds/cutting depths being employed.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 6
Regarding claim 7, Yoshiba discloses in a top view, the threading insert extends beyond a sector limited by a first line coinciding with the first leading cutting edge 6 and a second line coinciding with the first trailing cutting edge 6 (see Fig. 1).
Regarding claim 8, Yoshiba discloses in a top view, the first top cutting edge 5 is straight or substantially straight (see Fig. 1).
Regarding claim 9, Yoshiba discloses the threading insert further comprising a second tooth F, the second tooth including a second cutting edge, the second cutting edge having a second top cutting edge 5, connecting a second leading cutting edge 5 and a second trailing cutting edge 5. The second cutting edge has an edge roundness (see Figs. 4 & 7). The second tooth is arranged to cooperate with the first tooth for cutting a thread profile, a size of the first tooth being smaller than a size of the second tooth, wherein the first trailing cutting edge faces the second leading cutting edge (see Fig. 1).
Regarding claims 10 & 11, neither Yoshiba nor Kanaoka disclose the edge roundness of the first top cutting edge and/or first leading cutting edge being greater than the edge roundness of the second top cutting edge and second leading cutting edge respectively.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the edge roundness of the first top cutting edge and/or first leading cutting edge as larger in value than the edge roundness of the second top cutting edge and second leading cutting edge respectively, depending on the cutting loads and depths of cut being used, to provide optimum chip releasing properties as taught by Kanaoka. See above-cited optimization case law.
Regarding claim 12, Yoshiba discloses the threading insert further comprising 1-5 intermediate teeth R2 arranged between the first tooth R1 and the second tooth F, the intermediate teeth being arranged to cooperate with the first and second teeth for cutting a thread profile. One intermediate tooth R2 adjacent to the first tooth includes an intermediate top cutting edge 5 having an edge roundness. Neither Yoshiba nor Kanaoka explicitly disclose the edge roundness of the intermediate top cutting edge being greater than the edge roundness of the second top cutting edge.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the edge roundness of the intermediate top cutting edge as larger in value than the edge roundness of the second top cutting edge, depending on the cutting loads and depths of cut being used, to provide optimum chip releasing properties as taught by Kanaoka. See above-cited optimization case law.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722